Citation Nr: 0319794	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a pulmonary disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968 and from January 1991 to April 1991.  He also served on 
a period of active duty for training from February 19, 1984, 
to March 3, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that denied the veteran's claim for 
service connection for pulmonary disease.  The veteran 
appealed, and in November 2000, the Board remanded the claim 
for additional development.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The veteran has completed 
authorizations for the release of four 
private health care providers.  The RO 
should directly contact the sources and 
obtain all available medical records.

2.  If, and only if, additional medical 
evidence is obtained which was not 
associated with the claims file at the 
time of the veteran's March 2002 VA 
examination, the veteran should be 
afforded a VA pulmonary examination in 
order to assess the etiology of his 
pulmonary conditions.  The examiner 
should examine the veteran and conduct a 
thorough review of the claims folder 
before providing an opinion as to a 
current diagnosis or diagnoses and an 
opinion as to each of the following 
questions:

a. Is it at least as likely as not that 
the veteran's pulmonary conditions had 
their onset during the veteran's period 
of active duty for training from February 
1984 to March 1984, or is it more likely 
than not that the conditions pre- existed 
this period.

b. If the answer to question (a) above is 
that it is more likely than not that the 
conditions in question preexisted 
service, is it at least as likely as not 
that the conditions worsened during the 
period of active duty for training in 
1984 beyond the natural progression of 
the condition.

A complete rationale for all opinions 
should be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include an opinion 
as to the date of onset of any 
diagnosis(es) found, appropriate 
corrective action is to be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for a pulmonary disability and, if the 
decision remains adverse to the veteran, 
provide him and his representative with a 
Supplemental Statement of the Case and a 
reasonable time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




